Section 906 Certifications I, Charles E. Porter, a Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended April 30, 2006 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended April 30, 2006 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: June 23, 2006 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, a Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended April 30, 2006 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended April 30, 2006 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: June 23, 2006 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR Period (s) ended April 30, 2006 Putnam Managed Municipal Income Trust Putnam Municipal Opportunities Trust Putnam Municipal Bond Fund 2OV Putnam Mid Cap Value Fund The Putnam Fund for Growth and Income 2II Putnam Capital Opportunities Fund Putnam Utilities Growth & Income Fund Putnam Income Fund Putnam Global Income Trust Putnam Global Equity Fund Putnam Convertible Income-Growth Trust Putnam California Investment Grade Municipal Trust Putnam New York Investment Grade Municipal Trust 2MI Putnam Tax Smart Equity Fund
